DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       Remark
Applicant’s amendment and response filed on 01/14/2022 are acknowledged. Therefore, claims 1 and 4-19 are amendment. New claim 20 is added. Claims 1-20 read on the elected species of HSV-1, HSV-GS3 and ICP8 are considered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1- 5 and 7-19 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,478,486B2 because the newly submitted amendments of claims do not change any active step but the inherent function of the claimed immunization or treatment. Therefore, a Terminal Disclaimer is expected to overcome the rejection. 
In particular, although the claims at issue are not identical, they are not patentably distinct from each other because the issue claims are directed to a composition used by the method cited in the rejected claims, wherein the composition comprises the same structural limitations of the recombinant herpes virus. Therefore, the conflict claims are not considered to be distinct but obvious each from other for any person ordinarily skill in the art. 
Claims 1-2, 4-5, 11-13, 16-19 and 20 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 and 8  of U.S. Patent No. 7,906,312B2. Because the newly submitted amendments of claims do not change any active step but the inherent function of the claimed immunization or treatment. Therefore, a Terminal Disclaimer is expected to overcome the rejection.
In particular, although the claims at issue are not identical, they are not patentably distinct from each other because the issue claims are directed to a composition used by the method cited in the rejected claims, wherein the composition comprises the same structural limitations of the recombinant herpes virus. Therefore, the conflict claims are not considered to be distinct but obvious each from other for any person ordinarily skill in the art. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because the issue claims are directed to a composition used by the method cited in the rejected claims, wherein the composition comprises the same structural limitations of the recombinant herpes virus. Therefore, the conflict claims are not considered to be distinct but obvious each from other for any person ordinarily skill in the art. 
Claims 11 and 12 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8,137,947B2. Because the newly submitted amendments of claims do not change any active step but the inherent function of the claimed immunization or treatment. Therefore, a Terminal Disclaimer is expected to overcome the rejection.
In particular, although the claims at issue are not identical, they are not patentably distinct from each other because the issue claims are directed to a composition used by the method cited in the rejected claims, wherein the composition comprises the same structural limitations of the recombinant herpes virus. Therefore, the conflict claims are not considered to be distinct but obvious each from other for any person ordinarily skill in the art. 
   Claim Rejections - 35 USC § 112 (b)
The rejection of  claim 4 sin a relative term has been removed because the persuasive argument. 
Claim Rejections - 35 USC § 112 (a)
The rejection of Claims 4-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been removed because of the persuasive argument. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-5, 7, 9, 13-16 and 18 are still rejected under 35 U.S.C. 102(a) (1) as being anticipated by  US Patent No. 7,906,312B2 or US Patent Application No. 20110143423 or US Patent No. 8,137,947 or US Patent application publication 200501300306 all to Voellmy R.
Applicants traverse the rejection and submit that Applicant notes that Voellmy teaches a replication-competent controlled herpesvirus (RCCV); however, Voellmy does not appear to disclose a method of immunization against a herpetic disease with an RCCV using the following steps: 
(a) administering to an inoculation site region in the body of a mammalian subject that is in need for treatment or prevention of the herpetic disease a composition comprising an effective amount of a replication-competent controlled herpesvirus which is a recombinant virus in which one or more replication-essential genes have been placed under the control of a gene switch that is inserted in the genome of the recombinant virus and that can be activated deliberately, and (b) exposing the inoculation site region of the mammalian subject to a localized activation treatment that activates the recombinant virus to undergo a round of replication in the inoculation site region, wherein the activation treatment detectably reduces the herpetic disease's severity, duration or mortality. 
Specifically, Voellmy does not teach exposing the RCCV inoculation site of the mammalian subject to a localized activation treatment that activates the recombinant virus to undergo a round of replication, wherein the activation treatment detectably reduces the herpetic disease's severity, duration or mortality. Accordingly, reconsideration and withdrawal of the rejection under 35 U.S.C. § 102(a)(1) is respectfully requested. 
Applicant’s argument has been respectfully considered; however, it is not found persuasive to overcome the rejection with the following reasons:
1). Applicant acknowledged that Voellmy describes a modified, conditionally replicating virus,  whose genome comprises an essential gene (s) deletion and a heterologous sequence that encodes a gene for producing a small molecule capable of switching an expression of said viral gene that is accordingly required for efficient replication of the modified virus, wherein the small-molecule-activated transactivator is 
While the cited reference does not explicitly describe administering to an inoculation site region in the body of a mammalian subject, the cited reference teach that conditional replication viruses including the Herpes Virus,  may be introduced into the germline of an animal or may be introduced systemically or locally at any stage of development, including adult stage (column 7). This disclosure implicitly teaches that the claimed virus is administrated into site of the animal or human. Therefore, this limitation is implicitly met. 
Therefore, the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648